        Case 8:21-cv-01909 Document 1 Filed 08/10/21 Page 1 of 10 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

EMERAUDE McLEAN,

        Plaintiff,
                                                    Case No.:
vs.

COCA-COLA BEVERAGES FLORIDA, LLC,

      Defendant.
_______________________________________/

                  COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, EMERAUDE McLEAN, by and through her undersigned counsel,

sues Defendant, COCA-COLA BEVERAGES FLORIDA, LLC, hereinafter referred

to as “Defendant” and alleges as follows:

                          JURISDICTION AND VENUE

        1.    Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 and

1367.

        2.    Venue lies within United States District Court for the Middle District

of Florida, Tampa Division, because a substantial part of the events giving rise to

this claim occurred in this Judicial District and is therefore proper pursuant to 28

U.S.C. 1391(b).
      Case 8:21-cv-01909 Document 1 Filed 08/10/21 Page 2 of 10 PageID 2




                                      PARTIES

      3.      At all times material herein, Plaintiff, EMERAUDE McLEAN,

(hereinafter referred to as “Plaintiff”), is/was a resident of Hillsborough County,

Florida.

      4.      At all times material herein, Defendant, COCA-COLA BEVERAGES

FLORIDA, LLC, is/was a Foreign Limited Liability Company, authorized and

doing business in Hillsborough County, Florida.

      5.      Defendant, COCA-COLA BEVERAGES FLORIDA, LLC, is an

employer as defined by the laws under which this action is brought and employs

the required number of employees.

      6.      Defendant is a joint employer and/or an integrated enterprise/single

employer. 1

                     ADMINISTRATIVE PREREQUISITIES

      7.      All conditions precedent to bringing this action have occurred.

      8.      Plaintiff timely filed a Charges of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) and the Florida Commission on

Human Relations (“FCHR”).




1
 Plaintiff intends to add additional Defendants, HOWROYD-WRIGHT EMPLOYMENT AGENCY, INC.,
d/b/a APPLE ONE and INKTEL CONTACT CENTER SOLUTIONS LLC, upon receipt of a Notice of
Right to Sue from the EEOC.



                                           2
      Case 8:21-cv-01909 Document 1 Filed 08/10/21 Page 3 of 10 PageID 3




      9.     More than 180 days have passed since the filing of the aforementioned

Charges.

      10.    Plaintiff has received the Notice of Right to Sue from the EEOC.

                           GENERAL ALLEGATIONS

      11.    At all times material herein, Defendant acted with malice and with

reckless disregard for Plaintiff’s federal and state protected rights.

      12.    At all times material herein, Plaintiff was qualified to perform her job

duties within the legitimate expectations of her employer – the Defendant.

      13.    Plaintiff has been required to retain the undersigned counsel to

represent her in this action and is obligated to pay them a reasonable fee for their

services.

                           FACTUAL ALLEGATIONS

      14.    Plaintiff was hired through HOWROYD-WRIGHT EMPLOYMENT

AGENCY, INC., d/b/a APPLE ONE for INKTEL CONTACT CENTER

SOLUTIONS LLC to work as a Sales Representative at the Coca-Cola bottling

center located at 10117 Princess Palm Avenue, Tampa, FL 33610 on or around

November 3, 2019.

      15.    Plaintiff suffers from a seizure disorder. On or about December 9,

2019, Plaintiff had a seizure at work. An ambulance was called and Plaintiff was

released shortly after being admitted to the hospital.


                                          3
      Case 8:21-cv-01909 Document 1 Filed 08/10/21 Page 4 of 10 PageID 4




       16.   That same day, Plaintiff received a voicemail from HOWROYD-

WRIGHT EMPLOYMENT AGENCY, INC., d/b/a APPLE ONE stating that

HOWROYD-WRIGHT EMPLOYMENT AGENCY, INC., d/b/a APPLE ONE

hoped that she felt better, but that INKTEL CONTACT CENTER SOLUTIONS

LLC was terminating her employment and did not want her to return to work.

       17.   On or around December 11, 2019, Plaintiff met with the hiring

Manager at the Coca-Cola facility and was told again that she was terminated in

part due to her health.

                           COUNT I
      AMERICANS WITH DISABILITIES ACT AMENDMENTS OF 2008 –
                  DISABILITY DISCRIMINATION

       18.   Plaintiff realleges and adopts the allegations stated in paragraphs 1 –

17.

       19.   Plaintiff is an individual entitled to protection under the Americans

with Disabilities Act Amendments of 2008 (“ADAAA”) and was an employee

within the meaning of the ADAAA.

       20.   Plaintiff is a qualified individual with a disability within the meaning

of the ADAAA, because Plaintiff, with a reasonable accommodation, could

perform the essential functions of her job with Defendant.

       21.   By the conduct described above, Defendant engaged in unlawful

employment practices in violation of the ADAAA, took adverse employment


                                         4
      Case 8:21-cv-01909 Document 1 Filed 08/10/21 Page 5 of 10 PageID 5




actions against Plaintiff, and discriminated against Plaintiff because of her

disability, record of a disability and/or perceived disability.

      22.    Defendant’s    failed   to   provide   Plaintiff     with   a   reasonable

accommodation and terminated her on the basis of her disability, record of a

disability and/or perceived disability.

      23.    The above-described acts of disability discrimination constitute a

violation of the ADAAA for which Defendant is liable.

      24.    Defendant’s unlawful and discriminatory employment practices

toward Plaintiff was intentional.

      25.    As a direct and proximate result of Defendant’s violations of the

ADAAA, Plaintiff has suffered and continues to suffer damages.

      WHEREFORE, Plaintiff, EMERAUDE McLEAN, prays for judgment

against Defendant and for the following damages:

             a.    Back pay and benefits;

             b.    Prejudgment interest on back pay and benefits;

             c.    Front pay and benefits;

             d.    Compensatory damages, including damages for mental

                   anguish, loss of dignity, and other intangible injuries;

             e.    Punitive damages;

             f.    Attorney’s fees and costs; and


                                          5
      Case 8:21-cv-01909 Document 1 Filed 08/10/21 Page 6 of 10 PageID 6




            g.     For any other relief this Court deems just and equitable.

                            COUNT II
      AMERICANS WITH DISABILITIES ACT AMENDMENTS OF 2008
                   (“ADAAA”) RETALIATION

      26.   Plaintiff realleges and adopts the allegations stated in paragraphs 1 –

17.

      27.   Plaintiff suffered an adverse employment action (termination) for

opposing an employment practice for opposing Defendant’s discriminatory

treatment of her and for requesting an accommodation, which action is unlawful

pursuant to the ADAAA, 42 U.S.C. § 12112, et seq.

      28.   The above-described acts constitute retaliation, in violation of the

ADAAA.

      29.   As a result of Defendant’s unlawful retaliation, Plaintiff has suffered

and continues to suffer damages, including, but not limited to, the following:

            a.     Back pay and benefits;

            b.     Interest on back pay and benefits;

            c.     Front pay and benefits;

            d.     Compensatory damages;

            e.     Pecuniary and non-pecuniary losses;

            f.     Attorney’s fees and costs; and

            g.     For any other relief this Court deems just and equitable.


                                        6
      Case 8:21-cv-01909 Document 1 Filed 08/10/21 Page 7 of 10 PageID 7




      WHEREFORE, Plaintiff, EMERAUDE McLEAN, prays for judgment

against Defendant and for the following damages:

               a.        Back pay and benefits;

               b.        Prejudgment interest on back pay and benefits;

               c.        Front pay and benefits;

               d.        Compensatory damages, including damages for mental

                         anguish, loss of dignity, and other intangible injuries;

               e.        Punitive damages;

               f.        Attorney’s fees and costs; and

               g.        For any other relief this Court deems just and equitable.

                            COUNT III
      FLORIDA CIVIL RIGHTS ACT – DISABILITY DISCRIMINATION

      30.      Plaintiff realleges and adopts the allegations stated in paragraphs 1 –

17.

      31.      Plaintiff is an individual entitled to protection under the Florida Civil

Rights Act (“FCRA”), Chapter 760, Florida Statutes.

      32.      Plaintiff is an individual with a disability/handicap.

      33.      By the conduct described above, Defendant engaged in unlawful

employment practices in violation of the FCRA, took adverse employment actions

against     Plaintiff,    and    discriminated     against   Plaintiff    because    of   her

disability/handicap,         record   of   a   disability/handicap       and/or     perceived

                                               7
      Case 8:21-cv-01909 Document 1 Filed 08/10/21 Page 8 of 10 PageID 8




disability/handicap.

      34.   Defendant     failed     to   provide   Plaintiff   with   a   reasonable

accommodation and terminated her on the basis of her disability/handicap,

record of a disability/handicap and/or perceived disability/handicap.

      35.   The above-described acts of disability/handicap discrimination

constitute a violation of the FCRA, for which Defendants are liable.

      36.   Defendant’s unlawful and discriminatory employment practices

toward Plaintiff were intentional.

      37.   As a direct and proximate result of Defendant’s violations of the

FCRA, Plaintiff has suffered and continues to suffer damages.

      WHEREFORE, Plaintiff, EMERAUDE McLEAN, prays for judgment

against Defendant and for the following damages:

            a.     Back pay and benefits;

            b.     Prejudgment interest on back pay and benefits;

            c.     Front pay and benefits;

            d.     Compensatory damages, including damages for mental

                   anguish, loss of dignity, and other intangible injuries;

            e.     Punitive damages;

            f.     Attorney’s fees and costs; and

            g.     For any other relief this Court deems just and equitable.


                                           8
      Case 8:21-cv-01909 Document 1 Filed 08/10/21 Page 9 of 10 PageID 9




                                COUNT IV
                 FLORIDA CIVIL RIGHTS ACT - RETALIATION

      38.   Plaintiff realleges and adopts the allegations stated in paragraphs 1 –

17.

      39.   Plaintiff suffered an adverse employment action for opposing an

employment practice made unlawful by Florida Statutes Chapter 760.

Specifically, Plaintiff was terminated after opposing discriminatory behavior

toward her and after requesting an accommodation.

      40.   The above-described acts of retaliation constitute a violation of

Florida Statutes Chapter 760 for which Defendant is liable.

      41.   As a result of Defendant’s unlawful retaliation, Plaintiff has suffered

and continues to suffer damages.

      WHEREFORE, Plaintiff, EMERAUDE McLEAN, prays for the following

damages against Defendant:

            a.     Back pay and benefits;

            b.     Interest on back pay and benefits;

            c.     Front pay and benefits;

            d.     Compensatory damages;

            e.     Pecuniary and non-pecuniary losses;

            f.     Costs and attorney=s fees;

            g.     Punitive damages; and

                                        9
    Case 8:21-cv-01909 Document 1 Filed 08/10/21 Page 10 of 10 PageID 10




           h.     For any other relief this Court deems just and equitable.

                         DEMAND FOR JURY TRIAL

     42.   Plaintiff requests a jury trial on all issues so triable.

DATED: August 10, 2021.

                                FLORIN GRAY BOUZAS OWENS, LLC

                                /s/ Miguel Bouzas
                                MIGUEL BOUZAS, ESQUIRE
                                Florida Bar No.: 48943
                                Primary:     miguel@fgbolaw.com
                                Secondary: gina@fgbolaw.com
                                WOLFGANG M. FLORIN, ESQUIRE
                                Florida Bar No.: 907804
                                wolfgang@fgbolaw.com
                                16524 Pointe Village Drive, Suite 100
                                Lutz, FL 33558
                                Telephone (727) 254-5255
                                Facsimile (727) 483-7942

                                Trial Attorneys for Plaintiff




                                         10
